261 P.3d 664 (2011)
172 Wn.2d 1014
STATE of Washington, Respondent,
v.
Matthew MOI, aka Mathew Wilson Moi, Petitioner.
No. 84245-1.
Supreme Court of Washington.
September 26, 2011.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Chambers, Fairhurst and Stephens, considered at its September 26, 2011, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted only on the issue of the right to be present at trial and the case is remanded to the Court of Appeals Division One for reconsideration in light of State of Washington v. Terrance Jon Irby, 170 Wash.2d 874, 246 P.3d 796 (2011).
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE